



COURT OF APPEAL
        FOR BRITISH COLUMBIA




Citation:



R.
                v. Erickson,









2004 BCCA
            34




Date: 20040119





Docket: CA030155

Between:

Regina

Respondent



And

Darren
      Patrick Erickson

Appellant














Before:



The Honourable
            Mr. Justice Hall





The Honourable
            Mr. Justice Low





The Honourable
            Mr. Justice Lowry




Oral Reasons for Judgment




B. Blakely



Counsel for the Appellant





P. Hogg



Counsel for the (Crown) Respondent





Place and
            Date:



Vancouver, British Columbia





January 19, 2004







[1]

LOW,
          J.A.
: The appellant seeks reduction of a sentence
          of incarceration for seven months imposed on him by Mr. Justice Melnick
          for unlawful production of marihuana, a controlled substance.  This
        Court dismissed a conviction appeal.

[2]

This
        was a small marihuana grow operation consisting of 12 plants discovered
        in the appellants basement in circumstances I will later describe briefly.  The
        volume of marihuana being grown here would not normally attract a substantial
        sentence but the appellant has an extensive criminal record.  In imposing
      sentence the judge said this:

[6] So what is the appropriate sentence in a case like this?  I am going
        to be frank and say that, given Mr. Ericksons record, I think the Crown
        is being entirely reasonable in asking for only one years incarceration.  Even
        taking into account the numerous mitigating factors, I think that I would
        be ignoring the principle of general deterrence as well as ignoring the
        principle of specific deterrence if I did not accept the submission of
        the Crown, which I do.  I do not accept the submission of the defence,
        however well stated, that time served was appropriate to Mr. Ericksons
      circumstances.

[3]

The
        appellant is now 42 years old.  His criminal record goes back to 1979.  It
        includes seven prior drug offences, four of which were for production or
        cultivation and three of which were for simple possession of illicit drugs.  Four
        of these convictions were from the years 1997 to 2000, so they were quite
        recent.  For a production offence in 1998 he was sentenced in Calgary to
        imprisonment for 45 days and in September 2000 in Kimberley he received
        a nine-month conditional sentence for the same offence.  Police officers
        discovered the marihuana plants that are the subject of the present offence
        on 24 February 2002.  It is apparent that despite lenient sentences for
        previous drug offences the appellant did not learn his lesson.  In addition,
        the appellant has about 13 unrelated criminal convictions for a variety
        of offences including two for uttering threats and two for assault.  An
      effective deterrent sentence was needed.

[4]

The
        appellant says that the sentencing judge did not properly take into account
        the 2½ months he spent in custody before sentence.  However, the reasons
        for sentence make it clear that, although he thought the one-year sentence
        recommended by Crown counsel was on the low side, the judge doubled the
        time in custody prior to sentence and arrived at the sentence of seven
        months.  The appellant says that the sentencing judge failed to take into
        account an argument made by his counsel during the sentence proceedings.  As
        I understand it, the argument was that in addition to the 2½ months,
        often referred to as deadtime, there was a further period between 29
        April
      2002 and the date of sentencing on 13 September 2002.

[5]

The
        police were investigating an assault matter involving the appellant from
        21 February 2002.  That led them to the discovery three days later of the
        marihuana plants.  On 29 April 2002 the appellant was convicted of the
        assault charge and was sentenced to a period of imprisonment for six months.  The
        argument is that between that date and the sentencing date with respect
        to the present matter the appellant was serving time that was the equivalent
        of remand time.  As I understand it, it is argued that he, during that
        period of time, was unable to take advantage of prison programs and deal
        with parole matters.  That was a matter that, as I said, was argued before
        the sentencing judge.  I think that he properly took it into account.  There
        is no requirement that there be the two for one credit for deadtime that
        was given here.  The fact that the sentencing judge did not specifically
        mention the other difficulty during the ensuing period, that is the period
        following the imposition of the six month sentence for assault, does not
        amount to an error.  It is clear that the judge thought the one year period
        proposed by the Crown was itself lenient.  He properly took into account
        all submissions regarding the custodial time and its nature spent by the
        appellant pending sentence on the marihuana offence.  I would not give
      effect to the argument that has been raised in this regard.

[6]

The
        sentencing judge accepted that the appellant had support from his parents
        and a church group.  We are asked to take into account the efforts at rehabilitation
        undertaken by the appellant since the imposition of the sentence on the
        assault charge and pending appeal of this matter.  In my opinion, these
      are matters best left to the parole authorities.

[7]

Having
        regard to the age of the appellant and his criminal record, I am not
      persuaded that this sentence was unfit.  Indeed, it was arguably on the
      low side probably as a result of the position taken by the Crown before
      the sentencing
      judge.

[8]

Accordingly,
      I would dismiss the appeal.

[9]

HALL,
        J.A.
: I agree.

[10]

LOWRY,
        J.A.
: I agree.

[11]

HALL,
          J.A.
: The appeal from sentence is accordingly
        dismissed.

The Honourable
      Mr. Justice Low


